DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 36-49, 54, 55, and 57-58) in the reply filed on 11/2/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/20, 5/4/21, and 5/27/21 have been considered.  A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet tube” and “outlet tube” in claim 58 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 must be ended by a period “.”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36-38, 42-48, 54, 55 and 57-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (2004/0004717) (of record).
Regarding claims 36 and 57; figures 5-6 of Hall below discloses a device comprising: a flow tube (i.e., cylindrical vial or cell 92) (par. [0113]) comprising an inner bore and an outer surface, the flow tube (92) configured to receive a polymer (91) containing solution in the inner bore and configured to permit light (31) to pass to and from the inner bore to the outer surface; and an optical component tube (i.e., ring member assembly 20) comprising one or more optical detectors (41) configured to monitor one or more process characteristics (i.e., average of particle mass, static dimensions, etc..) (par. [0010]), the optical component tube (20) having an inner bore configured to receive the flow tube (92), wherein the flow tube (92) is configured to be removably affixed within the inner bore of the optical component tube (par. [0085], [0089], [0100] and [0101]).

    PNG
    media_image1.png
    817
    655
    media_image1.png
    Greyscale


Regarding claim 38, Reed teaches that the flow tube (92) comprises a transparent material (par. [0113]). 
Regarding claim 42, Reed teaches that  a computing and analysis device (112), communicatively coupled with the one or more optical detectors (118), the computing and analysis device (112) configured to determine one or more process characteristics of the polymer containing liquid (figure 7 and par. [0117]).
Regarding claim 45, Reed teaches that the one or more detectors is selected from the group consisting of a single angle detector (par. [0103] and [0244]), a dynamic light scattering (DLS) detector (i.e., dynamic light scattering) (par. [0105] and [0110]), an ultraviolet (UV) absorption detector (i.e., ultraviolet spectrophotometer) (par. [0097]).
Regarding claim 46, Reed teaches that the optical component tube (20) comprises modular ring detectors (21) (i.e., fibers 41 or detectors) configured to slide over the flow tube (20) (figure 5 and par. [0100] and [0082]).
Regarding claim 47, Reed teaches that the device comprising one or more scattering light detection fibers (41).
Regarding claim 48, Reed teaches that the device comprising one or more lens assemblies (63) configured to manipulate the beam produced by the one or more light sources (par. [0085] and [0091]).


Regarding claim 55, Reed teaches that the device comprising one or more beam dumps or beam stops (32) (par. [0085]).
Regarding claim 58, Reed teaches that the invention can be used in the insert mode (par. [0100]). Thus, it is inherent that the flow tube (92) is configured such that the passageway is dimensioned to match an inner diameter of an inlet tube, an outlet tube, or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed.
Regarding claim 39, Reed teaches that the versatile scattering chamber or the probe or optical component tube can be disposable (par. [0035] and [0117]).
Reed does not explicitly teach that the flow tube comprises a disposable material and/or a sterilizeable material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow tube of Reed by a disposable material. The rationale for this modification would have arisen from the fact the using a disposable flow tube would eliminating the cleaning step and calibrating step; thus, increase the speed of measurement.
Regarding claim 40, Reed discloses the use of an immersion mode in which the optical component tube is immersed into the liquid content (par. [0030], [0034], [0101] figure 2). 
Reed does not teach that both optical component tube with the flow tube inside it is configured to be immersed in a biopolymer processing vessel without the optical containing tube making contact with the liquid contents or the vessel.
It would have been obvious to one having ordinary skill in the art to modify the immersion mode of Reed by immersing both optical component tube and flow tube inside a liquid contents or vessel for the same purpose.
Regarding claim 41, Reed teaches the one or more light sources is located outside of the optical component tube (20) (figure 7).
Reed does not teach that the one or more light sources is disposed inside of the optical component tube. However, it would have been obvious to one having ordinary 
Regarding claim 49, Reed teaches the use of a filter (par. [0240]) and does not teach that the filter is a band pass filter; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the filter of Reed by a band pass filter if a band of wavelengths needs to be measured.

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (2004/0004717) in view of Reed (6,618,144) (hereinafter: “Reed’717” and “Reed’144”).
Regarding claims 43-44, Reed’717 teaches that the polymers and colloids are detected in which the characteristics such as concentration, viscosity, degradation, aggregation, etc.. are also detected.
Reed’717 does not teach the polymer containing liquid is a biopolymer solution, and the one or more detectors are configured to monitor one or more of Mw, Rg, concentration of the biopolymer, unfolding of the biopolymer in time, change of molecular weight of the biopolymer in time, conformational change of the biopolymer, total solution viscosity, biopolymer intrinsic viscosity, degradation or aggregation, rate of aggregation or degradation of the biopolymer, mechanism causing the molecular weight of the biopolymer to change, number concentration of subvisible particles, early 
Reed’144, from the same field of endeavor, discloses a device and method of simultaneously measuring the light scattering from multiple liquids containing biopolymer in which the device is used to monitor molecules weight (Mw), concentration, aggregation, etc… (column 7, lines 58-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Reed’717 to monitor the polymer containing liquid is a biopolymer solution as taught by Reed’144 because it does not matter the solution is polymer or biopolymer the device would function in the same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al (9,618,393) discloses an apparatus for measuring hexavalent chromium in water which comprises a cylindrical flow tube (200) and an optical component tube (100); however, Hall et al fails to teach that the flow tube is removable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  January 13, 2022